Citation Nr: 0705286	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  05-08 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a higher initial rating for major depressive 
disorder, evaluated as 
30-percent disabling from February 9, 2004 to July 24, 2006, 
and as 50-percent disabling thereafter.





ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from 
September 1999 to March 2000.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which granted the veteran's claim for service 
connection for major depressive disorder and assigned an 
initial 30 percent rating retroactively effective from 
February 9, 2004.  She appealed for a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when 
a veteran appeals her initial rating, VA must consider 
whether she is entitled to a "staged" rating to compensate 
her for times since the effective date of her award when her 
disability may have been more severe than at others).

In a more recent August 2006 decision, the RO increased the 
rating for the major depressive disorder from 30 to 50 
percent effective as of July 25, 2006, the date of a VA 
examination.  The veteran has since continued to appeal, 
requesting even higher initial ratings.  AB v. Brown, 6 
Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking 
the highest possible rating unless she specifically indicates 
otherwise).


FINDINGS OF FACT

1.  The veteran's major depressive disorder is manifested by 
difficulty sleeping, irritability, change in appetite and 
weight gain/loss, feelings of worthlessness, fatigue, social 
withdrawal, and difficulties with interpersonal 
relationships; the most probative evidence on record 
indicates she has had a Global Assessment of Functioning 
(GAF) score of 55 since filing her claim for service 
connection - which, overall, indicates she has had moderate 
social and occupational impairment.



2.  The veteran's major depressive disorder has not, however, 
caused deficiencies in most areas such as work school, family 
relations, judgment thinking or mood; she has not had 
suicidal ideation, obsessional rituals that interfere with 
routine activities, speech problems, near-continuous panic or 
depression affecting her ability to function independently, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance and hygiene, or other symptoms indicative 
of serious occupational and social impairment.  


CONCLUSIONS OF LAW

1.  The criteria are met for a higher 50 percent rating, but 
no greater, for the major depressive disorder from February 
9, 2004, to July 24, 2006.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9434 (2006).

2.  The criteria are not met, however, for a rating higher 
than 50 percent for the major depressive disorder even since 
July 25, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, DC 9434.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The veteran was sent VCAA notice letters in February and 
March 2004, and January 2005.  These letters provided her 
with notice of the evidence necessary to support her claim 
that was not on record at the time the letters were issued, 
the evidence VA would assist her in obtaining, and the 
evidence it was expected that she would provide.  The January 
2005 VCAA letter also specifically requested that she submit 
any evidence in her possession pertaining to this claim.  
Thus, the content of these letters provided satisfactory VCAA 
notice in accordance with 
§ 5103(a) and § 3.159(b)(1) as specified in Pelegrini II.

Recently, in Dingess v. Nicholson, the U.S. Court of Appeals 
for Veterans Claims (Court) addressed the applicability of 
the VCAA notice requirements to situations, such as in this 
case, where VA has granted service connection for a 
disability, but the veteran disagrees with the initial rating 
assigned.  Dingess/Hartman  v. Nicholson, 19 Vet. App. 473, 
484-486 (2006).  The Court found that the notice requirements 
are also applicable to the initial disability rating 
assigned.  Id.  Specifically, VA must notify the claimant 
that "should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment."  Id.  

Furthermore, the notice must "provide examples of the types 
of medical and lay evidence that the claimant could submit 
(or ask VA to obtain) that are relevant to establishing a 
disability - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing exceptional circumstances 
relating to the disability."  Id.  

In the January 2005 VCAA letter, the RO provided the veteran 
with notice of the evidence needed to support her claim for a 
higher initial rating that was not on record at the time the 
letter was issued (including examples of the types of medical 
and lay evidence that could be provided), the evidence VA 
would assist her in obtaining, and the evidence it was 
expected that she would provide.  A more recent March 2006 
letter notified her that schedular or extraschedular 
disability ratings would be determined by applying relevant 
diagnostic codes in the rating schedule.  The letter also 
explained how an effective date would be assigned if her 
claim was granted.  This information was also provided to her 
in the August 2006 supplemental statement of the case (SSOC).  
So the VCAA notice requirements as expressed by the Court in 
Dingess were satisfied.  See Dingess, 19 Vet. App. at 491.

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120; see also Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, No. 02-1077 (December 21, 2006).  This also 
applies to the notification provisions outlined in Dingess.  
Dingess, 19 Vet. App. at 489.  Here, the VCAA notice 
concerning her claim for a higher initial rating was sent in 
January 2005 - after the RO's initial adjudication of her 
claim in July 2004.  But in cases such as this, where a 
veteran appeals the initial rating assigned for her 
disability, just after establishing service connection for it 
(i.e. "downstream issues"), it is impossible for VA to 
comply with the timing requirements specified in Pelegrini 
II.  To do so would require VA to anticipate the issues the 
veteran will appeal, if any.  In situations such as this, the 
Court has clarified that where the VCAA notice was not issued 
until after the initial adjudication in question, VA does not 
have to vitiate the initial decision and start the whole 
adjudicatory process anew.  Rather, VA need only ensure the 
veteran receives or since has received content-complying VCAA 
notice such that she is not prejudiced.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), reversed and 
remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, No. 02-
1077 (December 21, 2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a statement of the case (SOC) or supplemental SOC 
(SSOC), is sufficient to cure a timing defect).   

Here, the January 2005 VCAA notice provided the veteran with 
ample opportunity to respond before the August 2006 SSOC, 
wherein the RO readjudicated her claim based on the 
additional evidence that had been obtained since the initial 
rating decision in question, and SOC.  In April 2006, she 
responded by indicating she did not have any additional 
information to submit and requesting her appeal be certified 
to the Board.  So under these circumstances, the Board finds 
she was afforded "a meaningful opportunity to participate 
effectively in the processing of [her] claim by VA," and 
thus, "essentially cured the error in the timing of 
notice".  See Pelegrini II, 18 Vet. App. at 122-24, and 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), reversed 
and remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, 
No. 02-1077 (December 21, 2006); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

In developing her claim, the RO obtained the veteran's 
service medical records (SMRs), her VA outpatient treatment 
records, and private medical records from Dr. Van Wey and 
Family Medical Associates.  In addition, VA examinations were 
scheduled in June 2004 and July 2006.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  And although offered, 
she declined an opportunity for a hearing to provide oral 
testimony in support of her claim.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence [she] should submit 
to substantiate [her] claim."  Conway v. Principi, 353 F. 
3d. 1369 (Fed. Cir. 2004).  Accordingly, the Board will 
address the merits of the claim.




Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2.  See, too, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Consideration of factors 
that are wholly outside the rating criteria provided by 
regulation is error.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  

As alluded to, when a veteran timely appeals the rating 
initially assigned for her disability, just after 
establishing her entitlement to service connection for it, VA 
must consider her claim in this context.  And this includes 
determining whether she is entitled to "staged" ratings to 
compensate her for times since the effective date of her 
award when her disability may have been more severe 
than at other times during the course of her appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The veteran's major depressive disorder is rated under 38 
C.F.R. § 4.130, DC 9434, according to the General Rating 
Formula for Mental Disorders.  The requirements for ratings 
at the various levels are as follows:

A mental condition that has been formally diagnosed, but the 
symptoms are not severe enough either to interfere with 
occupation and social function or to require continuous 
medication is noncompensable (i.e., 0 percent rating).



A 10 percent disability rating is in order when there is 
occupation and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms are controlled by continuous medication.

A 30 percent disability rating is warranted when there is 
occupation and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactory, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

According to Dr. Van Wey's March 2004 letter, the veteran 
began experiencing symptoms of depression in December 2003, 
including appetite and weight loss, disturbed sleep with 
early morning waking, fatigue, feelings of worthlessness, 
social withdrawal, and difficulties concentrating.  The 
doctor said the veteran's endometriosis - a service-
connected disability, was the major stressor contributing to 
her depression.  In February 2004, she was diagnosed with 
major depressive disorder and assigned a GAF score of 55.

Also in February 2004, the veteran filed a claim for 
depression secondary to her service-connected endometriosis.  
Her claim was granted in a July 2004 rating decision, and, as 
mentioned, the RO assigned an initial rating of 30 percent.  

The records from Family Medical Associates indicate the 
veteran was seen in February 2004 for moderate depression 
and, in consultation with Dr. Van Wey, she was prescribed 
Wellbutin.  Some improvement was noted in March 2004, but she 
continued to have depressed mood and insomnia.  

The report of a June 2004 VA examination indicates the 
veteran continued to feel depressed and irritable.  She said 
she was having trouble at work.  She was upset about not 
being able to have children because of her endometriosis and 
not being able to have a sexual relationship because of the 
pain.  There was no impairment of thought processes or 
communication.  Her speech was somewhat slow.  The examiner 
assigned a GAF score of 55, representing moderate difficulty 
in social and occupational functioning.  

In a January 2006 letter, Dr. Van Wey noted the veteran 
continued to be treated on a monthly basis for depression 
without much improvement.  The doctor assigned a GAF score of 
58.

A January 2006 VAOPT record also noted the veteran continued 
to be treated for depression, with a GAF score of 45.

The report of the July 2006 VA examination indicates the 
veteran had experienced some weight gain.  She also 
complained of crying spells, social isolation, irritability, 
poor concentration and memory, and difficulties sleeping.  
The examiner assigned a GAF score of 55.  The examiner also 
said the veteran had reduced reliability and productivity due 
to her major depression, but that she did not have social and 
occupational impairment with deficiencies in most areas.  
Under DC 9434, this is commensurate with a 50 percent rating.  
See 38 C.F.R. § 4.130.



The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness."  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994) (DSM-IV).  According to DSM-IV, a GAF score of 41 to 
50 is indicative of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 51 to 60, in comparison, is indicative of only moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).

The RO has assigned a "staged" initial rating of 30 percent 
from February 2004 to July 2006, and 50 percent thereafter.  
See Fenderson, 12 Vet. App. at 125-26.  The medical evidence, 
however, does not show a marked increase or decrease in the 
severity of the veteran's depressive disorder since the 
effective date of her award, February 9, 2004.  Rather, her 
symptoms have been rather consistent in severity.  The June 
2004 and July 2006 VA examinations both determined she had 
moderate symptoms of depression and assigned GAF scores of 
55.  Dr. Van Wey also assigned a GAF score of 55 in February 
2004, and only noted slight improvement in January 2006, 
assigning a marginally higher GAF score of 58.  As noted, 
the July 2006 VA examiner said the veteran had social and 
occupational impairment with reduced reliability and 
productivity due to her depression.  This is commensurate 
with a 50 percent rating.  And since she was at the same 
level of impairment in February and June 2004 (GAF scores of 
55), a 50 percent rating should be assigned retroactively 
from the effective date of her claim in February 2004.  

A higher 70 percent rating is not warranted, however, at any 
time since the effective date of the award in February 2004 
because the veteran has not had severe symptoms of depression 
resulting in occupational and social impairment with 
deficiencies in most areas.  She has not had suicidal 
ideation, obsessional rituals which interfere with routine 
activities, impaired speech, near-continuous panic or 
depression affecting the ability to function independently, 
impaired impulse control, or neglect of personal appearance 
and hygiene.  Although a January 2006 VAOPT record noted a 
lower GAF score of 45, that was the exception rather than 
generally the case as the overwhelming majority of the other 
medical evidence indicates the veteran has had, at worst, 
moderate symptoms - as evidenced by her predominant GAF 
score of 55 or slightly higher score of 58.

For these reasons and bases, a 50 percent rating is granted 
from February 9, 2004.  A rating higher than 50 percent, 
however, is denied because the preponderance of the evidence 
is unfavorable - meaning there is no reasonable doubt to 
resolve in the veteran's favor.  See 38 C.F.R. § 4.3; Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

A higher 50 percent initial rating is granted for major 
depressive disorder from February 9, 2004, to July 24, 2006, 
subject to the laws and regulations governing the payment of 
VA compensation.

The claim for a rating higher than 50 percent for the major 
depressive disorder, including since July 25, 2006, is 
denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


